DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 03/15/21 has been considered by the examiner.

Drawings
The drawings received on 03/15/20 are acceptable.

Allowable Subject Matter
Claims 21-40 are allowed over the cited prior art of record.
The following is an examiner’s statement of reasons for allowance:
Claim 21 is allowed because the prior art of record fails to disclose or suggest an apparatus including the limitation “compare a voltage level of the regulated power supply node to a plurality of reference voltage levels to generate a plurality of bits; generate a plurality of data words using the plurality of bits; generating a plurality of control signals using the plurality of data words; and activate a particular one of the plurality of phase circuits using a corresponding one of the plurality of control signals “ in addition to other limitations recited therein.


Claim 34 is allowed because the prior art of record fails to disclose or suggest an apparatus including the limitation “perform a comparison of a voltage level of the regulated power supply node to a threshold value; and generate a first pulse signal based on results of the comparison; and wherein a particular phase circuit of a plurality of phase circuit is configured to source a current to the regulated power supply node via a corresponding one of a plurality of inductors in response to receiving the first pulse signal“ in addition to other limitations recited therein..

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Pant et al. (US 10,951,118 B2) disclose a digital current mode control for multiphase voltage regulator circuits.



Any inquiry concerning this communication or earlier communications from the examiner should be directed to ADOLF D BERHANE whose telephone number is (571)272-2077. The examiner can normally be reached 7:00 AM to 4:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Monica Lewis can be reached on 571-272-1838. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and 





/ADOLF D BERHANE/Primary Examiner, Art Unit 2838